Case: 21-11067      Document: 00516317762         Page: 1     Date Filed: 05/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      May 13, 2022
                                  No. 21-11067
                                                                     Lyle W. Cayce
                                Summary Calendar                          Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Carlos Vazquez-Tellez,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                              USDC No. 3:19-591-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Carlos Vazquez-Tellez appeals his conviction and 44-month within-
   guidelines sentence for illegal reentry after having been previously removed,
   in violation of 8 U.S.C. § 1326(a) and (b)(1). He argues that it violates his
   constitutional due process rights to treat a prior conviction that increases the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11067          Document: 00516317762       Page: 2   Date Filed: 05/13/2022




                                     No. 21-11067


   statutory maximum under § 1326(b) as a sentencing factor, rather than as an
   element of the offense.
           Vazquez-Tellez correctly concedes that the argument is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he wishes to
   preserve it for further review.      The Government has moved without
   opposition for summary affirmance or, alternatively, for an extension of time
   to file its brief.
           As the Government asserts and as Vazquez-Tellez concedes, the sole
   issue raised on appeal is foreclosed by Almendarez-Torres. See United States
   v. Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019); United States v. Wallace, 759
   F.3d 486, 497 (5th Cir. 2014). Because the Government’s position “is clearly
   right as a matter of law so that there can be no substantial question as to the
   outcome of the case,” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162
   (5th Cir. 1969), summary affirmance is proper.
           Accordingly, the motion for summary affirmance is GRANTED, and
   the judgment of the district court is AFFIRMED. The Government’s
   alternative motion for an extension of time is DENIED.




                                          2